954 F.2d 727
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.James Randy JACKSON, Defendant-Appellant.
No. 91-50125.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 7, 1992.*Decided Feb. 12, 1992.

Before TANG, KOZINSKI and TROTT, Circuit Judges.
MEMORANDUM**
As the government concedes, the five-year term of supervised release for count two (unarmed bank robbery) exceeds the statutory maximum.   See 18 USC §§ 2113(a), 3559(a)(3) (unarmed bank robbery is Class C felony);  3583(b)(2) (maximum three-year supervised release term for Class C felonies).   We therefore vacate this portion of the sentence only, and remand for resentencing the defendant to three years of supervised release under count two.
VACATED in part and REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3